Opinion filed September 17, 2015




                                     In The

        Eleventh Court of Appeals
                                   ___________

                 Nos. 11-15-00152-CV & 11-15-00171-CV
                                   ___________

                      KENT R. OHLHAUSEN, Appellant
                                        V.
              CAPITAL ONE BANK (USA), N.A., Appellee

                On Appeal from the County Court at Law No. 2
                            Taylor County, Texas
                    Trial Court Cause Nos. 5324 & 5414


                      MEMORANDUM OPINION
      Appellant, Kent R. Ohlhausen, has filed in both causes in this court a motion
to dismiss his appeal. In the motions, Appellant states that the parties “have now
settled these disputes,” and he requests that we dismiss these appeals. See TEX. R.
APP. P. 42.1(a)(1).
      The motions are granted, and the appeals are dismissed.


September 17, 2015                                       PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.